Citation Nr: 0403910	
Decision Date: 02/11/04    Archive Date: 02/23/04

DOCKET NO.  03-07 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under 38 U.S.C.A § 1318.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to August 
1945.  He was awarded the Purple Heart Medal.  The veteran 
died in December 1999, and the appellant is the veteran's 
surviving spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, wherein the RO denied the claims on 
appeal.

The RO deferred review of the issue regarding DIC under 
38 U.S.C.A. § 1318 pending review of applicable regulations 
by the United States Court of Appeals for the Federal 
Circuit.  The stay on adjudication of such claims has since 
been lifted, and the issue is now ready for appellate review. 

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)) became law.  This law redefined the obligations 
of VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits, 
including which evidence, if any, the veteran is expected to 
obtain and submit, and which evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the appellant's claims so that she is 
afforded every possible consideration and to comply with due 
process.  In this case, in a March 2001 letter, the RO 
informed the appellant of the enactment of the VCAA.  
However, while she was advised of the evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, she was not apprised of the division 
of responsibility between the VA and the appellant in 
obtaining such evidence.  

Additionally, the appellant's representative maintains that, 
during the veteran's lifetime, he sought treatment for his 
service-connected disabilities from the St. Paul, Minnesota 
VA Medical Center (VAMC).  The RO has requested outpatient 
treatment reports from that facility, dating from January 
1992 to the present.  However, only records, dating from 
March 19, 1996 to July 21, 1998, were obtained.  The 
appellant's representative maintains that records from the 
VAMC in St. Paul, Minnesota, dating from 1992 to 1998, might 
indicate a worsening of the veteran's overall disabilities 
and would be helpful in adjudicating the appellant's claim of 
hypothetical entitlement to Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C. § 1318.  In this regard, 
VA treatment records are deemed to be evidence of record, and 
a determination on the merits of this appeal should not be 
made without consideration of that evidence.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  Confirmation that no 
records dated prior to 1996 for treatment of the veteran are 
available would help ensure that all of the relevant 
available records have been associated with the claims file.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).



In light of the foregoing, the case is REMANDED to the RO for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000), and 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), is completed with respect to the 
claim for service connection for the 
cause of the veteran's death.  

2.  The RO should again request all 
treatment reports of the veteran from the 
VAMC in St. Paul, Minnesota, dating from 
1992, but to 1996.  Continue to request 
these VA records, either until the 
records are obtained or written 
confirmation is obtained that records 
dated prior to 1996 do not exist, or that 
further efforts to obtain the records 
would be futile.  All efforts to obtain 
VA records must be fully documented, and 
the VA facility must be requested to 
provide a negative response if records 
dated prior to 1996 are not available.

3.  Then, the RO is requested to review 
the claims file and ensure that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, to include, but not limited 
to, an opinion by a designated VA 
physician as to whether it is at least as 
likely as not that a service-connected 
disability contributed substantially or 
materially to cause death, combined to 
cause death, or aided or lent assistance 
to the production of death, the RO should 
undertake it before further adjudication 
of the claims.

4.  Finally, readjudicate the appellant's 
claims on appeal, with application of all 
appropriate laws and regulations and 
consideration of any additional 
information obtained.  If the decision 
with respect to the claims remains 
adverse to the appellant, she and her 
representative should be furnished a 
supplemental statement of the case (SSOC) 
and afforded a reasonable period of time 
within which to respond thereto.  The 
SSOC must include consideration of all 
evidence received since the statement of 
the case of September 2001.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



